Scott, Judge,
delivered the opinion of the court.
We do not understand that the plaintiffs claim compensation from the interest devised to his infant children by Shreve. They claim indemnity for the injury they have sustained by the act of the widow in renouncing the provisions made for her by the will, and taking dower in the land devised to them. They maintain that out of the provisions thus renounced by the widow, they have a right to compensation ; and that a court of equity, although the provisions have been renounced and thus rendered of no avail, will sustain them to the extent of furnishing that compensation. It is a rule of law that courts, in the interpretation of wills, should endeavor to place themselves in the situation of the testator, and avail themselves of all the knowledge he possessed in relation to his family and estate which would furnish any aid in ascertaining his intention. From a want of knowledge of the nett *418annual value of the provisions made for the support of the widow and of her infant children during minority, we are embarrassed in the construction of this will. The provision for the support of the minor children has been diminished by the portion taken by the widow for her dower. If the compensation claimed by the plaintiffs would take away a support for the children or child during minority, a plain intention on the part of the testator to do this, or some rule of law would only warrant the court in giving an interpretation to the will that would cause such a result. On the other hand, if the compensation demanded can be awarded without depriving the minor child of an adequate support, and thus leave it in as advantageous a state as though the will had not been renounced by Mrs. Shreve, there would seem to be no great hardship in it. We understood the argument of the counsel for the child that the allowance of the demand of the plaintiff might produce the effect of depriving such child of any support. Under these circumstances, we have come to the conclusion that the judgment of the court below should be reversed, the demurrer overruled, and the defendants be required to make answer to the petition.
The judgment reversed and the cause remanded*.
The other judges concur.